Exhibit 10.1 This STOCK PURCHASE & REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into as of May 10, 2007, by and between STARTECH ENVIRONMENTAL CORPORATION, a Colorado corporation (the “Company”), and the Francisco J. Rivera Fernandez of San Juan, Puerto Rico (the “Purchaser”). RECITALS The Company desires to issue and sell to the Purchaser in a private placement (the “Offering”), and the Purchaser desire to purchase from the Company, on the terms and subject to the conditions set forth herein, seven hundred thousand (700,000) shares(the “Shares”) of common stock, no par value (“Common Stock”), of the Company, along with one million four hundred thousand (1,400,000) three-year warrants (the “Warrants” and, together with the Shares, the “Securities”), the terms of such Warrants being as set forth in the Warrant Agreement substantially in the form attached as Exhibit A hereto.This Agreement and the Warrants shall be referred to herein collectively as the “Transaction Documents”. The Purchaser desires, upon the terms and conditions set forth in this Agreement, to purchase Securities in the Offering. The Company and the Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities regulation afforded by Section4(2) of the Securities Act (as defined in Section3 hereof) and Rule506 under RegulationD. IN CONSIDERATION of the premises and mutual covenants contained in this Agreement and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Company and the Purchaser agree as follows: 1.Purchase and Sale of Securities. (a)Purchase and Sale of Shares.Subject to the terms and conditions hereof, at the Closing identified in Section 2 hereof, the Company shall issue and sell to the Purchaser, and the Purchaser shall purchase from the Company seven hundred thousand(700,000) Shares, which number of Shares have been calculated by dividing ONE MILLION FIVE HUNDRED AND FORTY THOUSAND dollars ($1,540,000) (the “Purchase Price”) by $2.20 per Share (the “Share Price”), which said Share Price is Two Dollars and twenty cents per share ($2.20) (b)Purchase and Sale of Warrants.In addition to the foregoing and subject to the terms and conditions hereof, at the Closing identified in Section 2 hereof, the Company shall issue to the Purchaser Two Warrants to purchase shares of Common Stock on the following terms: Warrant Coverage: The Purchaser will be entitled to receive TWO warrants (the “Purchased Warrants”), for each of the common Shares of the Company purchased. The Shares of Common Stock purchased into which the Warrants are exercisable (the “Warrant Shares”) will have piggyback registration rights as provided in this Agreement. 1 Term: The Purchased Warrants shall be exercisable for a term of three-years from the Closing Date (as defined below). Exercise Price: The Warrants will be exercisable into700,000 shares of Common Stock at a warrant-price of $3.40 each (the “Series A Warrants”), and also700,000 shares of Common Stock at a warrant-price of $4.40 each (the “Series B Warrants”);. (c)Exemption.The purchase and sale of the Securities pursuant to the terms hereof will be made in reliance upon the provisions of Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), Rule 506 of Regulation D promulgated thereunder by the United States Securities and Exchange Commission (the “SEC”), or such other exemptions from the registration requirements of the Securities Act as may be available with respect to the investment in the Securities to be made hereunder. 2. Closings and Deliverables. (a)Payment. In the next two weeks, the Purchaser will make a wire transfer payment to the Company, to the account set forth on Exhibit B hereto, in an amount equal to the Purchase Price, which Purchase Price shall entitle the Purchaser, subject to the satisfaction of the terms and conditions herein, to receive the Shares and the Purchased Warrants. Together with the Purchase Price, at the Closing, the Purchaser shall deliver to the Company a fully completed and executed copy of the Investor Questionnaire, in the form attached as
